FILED
                            NOT FOR PUBLICATION                               MAR 18 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

LINO MURILLO-AVENDANO,                           No. 11-72819

              Petitioner,                        Agency No. A035-033-777

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



LINO MURILLO-AVENDANO,                           No. 13-70806

              Petitioner,                        Agency No. A035-033-777

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 6, 2015**
                               Pasadena California

Before: GOULD and TALLMAN, Circuit Judges, and KORMAN, Senior District
Judge.***

      Petitioner appeals two decisions from the Board of Immigration Appeals (BIA),

dated September 7, 2011 and February 5, 2013. The decisions denied four motions

filed by petitioner—two motions to reopen petitioner’s 1999 removal proceeding, and

two motions to reissue a prior BIA decision dated November 8, 2010. Both motions

to reopen were number-barred because petitioner had previously filed a motion to

reopen. See 8 U.S.C. § 1229a(c)(7)(A). The two motions to reopen were also time-

barred because petitioner filed them approximately a decade after his initial order of

removal became final. See 8 U.S.C. § 1229a(c)(7)(C).


      After we dismissed petitioner’s initial appeal from the November 8, 2010

decision (because it was eight days late), Order, No. 10-73846 (9th Cir. April 20,

2011), petitioner made the motions to reissue referred to above, arguing that his


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
                                          2
failure to file a timely appeal was due to the ineffective assistance of counsel. While

this “created a presumption that [petitioner] was prejudiced because his counsel’s

mistake deprived him of a[n] [] appeal,” this presumption is not conclusive. Rojas-

Garcia v. Ashcroft, 339 F.3d 814, 827 (9th Cir. 2003) (referencing Dearinger ex rel.

v. Reno, 232 F.3d 1042, 1045 (9th Cir. 2000)). Instead, it may be rebutted by a

showing that petitioner alleged “no plausible grounds for relief.” Id. at 827. We are

satisfied that there are no plausible grounds that would have entitled petitioner to

relief on appeal from the BIA’s November 8, 2010 decision.


      AFFIRMED.




                                          3